DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
Applicant has argued that the cited prior art fails to provide for the limitation of “determine the entry of the light guide in the canal” by asserting that the data about the change in power does not correspond to a “determining” that a light guide entered a canal. 
It should be noted that the claimed phrase “wherein data of one or several detection methods that determine the entry of the light guide in the canal” does not actually recite what those “detection methods” are and that claim the elements of A)-F) are only recited in relation to “a verification of whether the light is inside the canal or outside the canal”, but those verification of a locations have not necessarily been claimed as being the same as the “ one or several detection methods that determine entry” into a canal by the fiber.  A determination itself is only a concept performed by a human user’s mind, and in the instant case is understood to be more a short hand way of saying that some inputs to sensors of a system have been linked such that the data pattern of those sensor readings are somehow stored such that when some desired combination of those data occur then system assigns a label to those data, such as to a condition of the entry of the fiber in a canal  or when sensors read and store a particular pattern then the laser would be prevented from being turned on, however those data do not actually have any way to indicate the fiber tip actually is anywhere or if that pattern is actually “unconventional” or “conventional” without a user to make such determinations of those relative terms based on the users subjective preferences. These stored inputs would need to be compared to something, either a library of preset/prerecorded input patterns complied by a user or some algorithm which when some combination of inputs occurred would case the algorithm to have an output where that output had been given a meaning by a user, such as determine to have entered. It is only the method steps themselves that are required by the prior art.
	The prior art of Belikov does provide limitations which read on  “one detection method” “that determine(s)” the entry of the light guide in the canal had occurred, as the cited portion of Belikov that detects a normal dP/dT is a determination of the whether the fiber tip was in the canal as it would only occur when the light fiber had entered the canal when being operated normally, as if the fiber where out of the canal when operated then the dP/dT would be detected as abnormal and the device would be shut off, these steps provide the determination. The data stored provide both the determination that the fiber entered the canal and that detect the normal vs abnormal use of the device.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7, and 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the device” in line 32.  There is insufficient antecedent basis for these limitations in the claim.
The term "normal use and abnormal used being representative of a conventional use and an unconventional use of the device respectively" in claim 1 is a relative term which renders the claim indefinite.  The terms "conventional" and “unconventional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What particular time profile would be considered an “abuse” is unclear and thus the claim is rendered indefinite. For purpose of examination any prior art which would detect and compare a use to a normal operation regardless of the subjective mental state of being an “Abuse” will be deemed to provide for the claim limitation. The terms “conventional” and “unconventional” are not recited in the specification and do not clearly link the “use” to any actual or particular steps of a laser conducted through a beam. The claims are directed to cleaning a closed canal, but there is nothing providing what conventional or unconventional would be relevant to the category of “canals” beyond some subjective preference by some unknown personal opinions as to how to conventionally use a laser beam to clean a canal who’s properties (size, length, degree of fill, type of filling, transmissivity, location, material properties, desired outcome to be considered “cleaned” etc.) the terms are so broad as to be unclear and indefinite. 
Any claim depending upon an indefinite clam is also indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Belikov et al. (US 2012/0123399 A1).
Regarding claim 1, Belikov discloses a method for cleaning of a circumferentially closed canal by means of a light guide conducting a laser beam (title and abstract, paragraph [0098] lines 6-7 disclosing use in an endodontic canal), with the step of measuring a position of a free end of the light guide within the canal (Fig. 20 element 2004 inside canal 2009 thus being checked by the operator when it was inserted by the operator into the desire location and paragraph [0099] lines 4-9 disclosing the measuring of the depth of the tip in the tissue which is the position of the tip from the outside surface of the tissue it is within and additionally the gap between the tip hard tissue thus having a positional relationship to a known anatomical structure within the desired location), wherein a supply of the laser beam to the light guide is interrupted when the free end of the light guide is moved from inside the canal to the outside of the canal (paragraph 0014] lines 11-14, disclosing the light source would be terminated based on the output signal, paragraph [0103] lines 11-27 disclosing that the slowing down or stopping of the tip would trigger the shutdown of the laser source, thus at some point when the tip is moved from inside the canal to the outside of the canal when treatment is finished the tip would stop moving and thus the supply would stop, there is no recitation in the claims as to the time frame between the movement from within the canal to the outside within which the supply shutting off must occur within), monitoring the movement of the light guide within the canal such that when there is either no movement or movement is below a first threshold value the a signal is triggered (paragraph [0067] lines 1-4 disclosing speed/movement monitoring that provides a triggering of a signal of temperature based on such speed/movement, there is no recitation in the claim as to how the movement or lack thereof of is required to be detected. Further while not required as being recited as optional, Belikov discloses that the laser radiation is turned off or its output is reduced and its turning off or reducing is controlled depending on at least one of a signal change or second threshold during at least one time course before and including the entry of the guide into the canal, paragraph [0058] lines 1-6 disclosing movement speed of the tip, which is related to cutting speed is maintained by a “feedback mechanism”, paragraph [0061] lines 1-5 disclosing measuring of the length which is related to movement, paragraph [0099] lines 1-8 disclosing monitoring the “speed of movement in the tissue”, paragraph [0103] lines 11-31 disclosing the shut down or automatic power adjustment based on movement detect below a first threshold and the signal of the temperature is compared to the a second temperature or output threshold that is known to be relative to the tissue surround the thermos-optical laser tip). 
Belikov further discloses a “verification” of the light guide within the canal is received by a combination of options from a group consisting of:
 a) radiation received by the light guide that is derived from the area surrounding the light guide (paragraph [0014] all disclosing backscattering light detection for control of the light guide being used when in the canal, [0096] lines 1-4 disclosing the backscattering is light from the area surrounding the light guide, [0100] disclosing tissue detection is based on backscattering) 
and b) through a changing of reflection component of the radiation reflected at the end of the light guide (paragraph [0014] all disclosing reflected light from the tip of the guide detected for control of the light guide being used when in the canal, paragraph [0094] lines 19-23 disclosing the backscattering of light is form the surrounding tissue and that reflected light comes from the tip) 
and performs the verifications redundantly by the constant “monitoring” which requires continuous checking of the options a) and b) to be performed to allow the laser to continue to operate, and Belikov further discloses where data of one detection method that would provide a determination  of the entry of the light guide in the canal and such detection of the determination would be recorded over a plurality of  time intervals corresponding to a plurality of usages of the light guide and said data is stored to obtain a plurality of time profiles that define normal and abnormal uses of the device, the normal use and abnormal use being representative of a conventional use and an unconventional use of the device respectively, and responsive to the obtaining of the plurality of time profiles detecting abnormal used based on the plurality of time profiles the laser is switched off after if already active(paragraph [0103] lines 12-28, disclosing the recording of normal dP/dt, thus a normal dP/dT would be a determination of having entered the canal by the normal change of power over time and shutting off of the laser source when dp/dt would indicate stopping of movement, thus a potential abuse, paragraph [0102] lines 13-22 disclosing and abnormal/unusual time of out of parameter signals, paragraph [0111] lines 1-5 disclosing the laser being shut off after a recorded period of time, regarding the limitation of recording and storing of data, the disclosure explicitly requires the method to compare a change in power, dP, between a plurality of times, i.e. the change in time dt, thus requiring at least a first time and a second time and a first power and a second power that are recorded, stored even for an instant if the data is then overwritten, and compared to provide for those two time recordings and storing of usage would be the basis for the determining of the abuse, power for time 1 not being less than the power for time two signaling “abuse” of the device).
Regarding claim 2, the claim only recites further limitations to the optional condition from claim 1 in line 7-8 of “the movement is below a first threshold value then a signal is triggered and/or a laser radiation is either turned off or its output is reduced” and thus is not a requirement as being only “or” however applicant should be aware that Belikov does further discloses where the turning off of the laser radiation or its reducing is controlled in dependency of at least two signal changes and/or two second thresholds different from each other and/or signal changed relative to the two second thresholds determined during at least two courses of time determined in dependency of the entry of the light guide into the canal (paragraph [0103] lines 1-11, the secondary threshold of movement and the threshold of user evaluation of the tip condition, 18-31 disclosing temperature, movement, acoustic sensing, accelerometer sensing, tenso-sesnsoring, backscattering and the monitoring of the power output as well as its derivative of change in power over time thus being a constantly monitoring of the power and change in power to control shut down or reducing of laser output).
Regarding claim 7, Belikov further discloses where material on an inside of a canal is removed by laser-induced hydrodynamic fluid movement (paragraph [0109] lines 1-9 disclosing the creation and collapse of bubbles in a fluid forming a hydrodynamic wave movement that disrupts and removes material).
Regarding claim 8, Belikov discloses steps involving the killing of bacteria (paragraph [0109] lines 1-9) and that the killing is enhance by the absorption of the laser light by a dye of Methylene Blue (paragraph [0110] lines 1-7), thus the method of cleaning with a laser would be enhance traditional PDT with such fluids.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        05/22/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772